772 F.2d 907
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MORRIS MAY, PLAINTIFF-APPELLANT,v.MASS MARKETING INC., DEFENDANT-APPELLEE.
NO. 85-3217
United States Court of Appeals, Sixth Circuit.
8/2/85

S.D.Ohio
AFFIRMED
ORDER
BEFORE:  ENGEL and JONES, Circuit Judges; and CELEBREZZE, Senior Circuit Judge.


1
May moves for a stay pending appeal from the district court's judgment dismissing his employment discrimination case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
May filed his complaint in the district court over ninety days after he had received his 'right to sue' letter from the EEOC.  The district court dismissed his complaint because it was not timely filed.  It is true that the ninety day period is not a mandatory requirement but is subject to equitable tolling.  Zipes v. Trans World Airlines, 455 U.S. 385, 393 (1982).  However, the application of the equitable tolling doctrine is very restricted.  Brown v. Mead Corp., 646 F.2d 1163, 1165 (6th Cir. 1981).


3
May alleges that Mass Marketing refused to employ him because he is an Orthodox Jew who cannot work on Friday evenings and Saturdays.  May alleges that this same time limitation is one of the reasons he could not file a timely complaint.  He explains that his time has been consumed in preparing and filing papers in other legal matters.  Given the fact that May had over ninety days in which to file his complaint, we conclude that May's arguments are not sufficient to raise a valid equitable tolling claim.


4
The motion for a stay is denied.  The judgment of the district court is affirmed under Rule 9(d)3, Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.